10.01    Letter of Intent dated February 14, 2005

COLT Capital Corp.
P.O. Box 119
Bragg Creek, Alberta
T0L 0K0, Canada

February 14, 2005

MineCore International, Inc.
110 East Broward Boulevard, Suite 750
Fort Lauderdale, Florida 33301, USA


ATTENTION: MR. D. L. (DAN) FORIGO


RE: LETTER OF INTENT – PURCHASE OF INTEREST OF 50% IN LA FORTUNA GOLD PROSPECT

Dear Dan;

        This letter of intent (“Letter”) confirms our understanding and sets
forth an outline of certain preliminary terms of a proposed transaction
(“Transaction”) between COLT Capital Inc., an Alberta corporation (“COLT”) and
MineCore International, Inc., a Delaware corporation (“MCIO”). In this Letter,
COLT and MCIO are sometimes collectively called the “Parties,”

        Upon execution of this Letter by the Parties, it is intended that this
Letter will provide a framework for a Definitive Agreement (as defined below).
Any obligation to proceed with the Transaction as outlined herein is expressly
subject, among other things, to the execution and delivery of a written
Definitive Agreement by the Parties. It is expressly understood and agreed by
the Parties that the provisions contained in paragraph 1 and its subparagraphs
of this Letter are an expression of interest only and are not binding; provided,
however, that the provisions contained in Sections 5, 6, 7, 8, 10, 11, 12, 13,
14 and 15 hereof shall be binding on the Parties notwithstanding the termination
of this Letter for any reason (“Binding Provisions”).


1. TRANSACTION

        The Parties will promptly, subject to the terms and conditions of this
Letter, pursue negotiations of the specific terms of the Definitive Agreement.
To facilitate the negotiation and finalization of a Definitive Agreement, the
Parties request that Colt’s counsel prepare an initial draft. The execution of
any such Definitive Agreement would be subject to the satisfactory completion of
the Parties’ ongoing investigation of the other Party’s business, and would also
be subject to approval by the respective Parties’ boards of directors within
five (5) business days of the execution of this Letter. Based on the information
currently known to COLT, it is proposed that the Definitive Agreement include
the following terms:


A. BASIC TRANSACTION

  MCIO would sell and/or assign 50% of its interest in the La Fortuna Gold
Prospect (“La Fortuna”) to COLT (“MCIO’s Interests”) at the price (the “Purchase
Price”) set forth in Paragraph 1b below. The closing of this Transaction (the
“Closing”) would occur as soon as possible after the satisfaction or waiver of
all other closing conditions; but in no event later than September 30, 2005. The
Parties shall endeavor to structure the Transaction so that it will minimize the
Parties’ tax liability under the Internal Revenue Code.



B. PURCHASE PRICE

  COLT agrees to issue 8,000,000 common shares (“COLT shares”) to MCIO for 50%
of MCIO’s Interests (“Purchase Price”). The Parties agree that the value of the
COLT shares will be CDN$0.25. The Purchase Price will equal CDN$2,000,000.00



C. OPTION TO PURCHASE

  Colt will have the option to purchase the remaining 50% interest in the La
Fortuna Gold Prospect from MCIO on a “first right of refusal basis.”



D. COVENANT TO FINANCE

  Colt will do its best efforts to raise CDN$1,000,000 in equity financing for
the purpose of testing and reserve development on the La Fortuna Gold Prospect.



E. TSX-V RULE 43-101 COMPLIANT REPORT

  MCIO will prepare a report that complies with TSX-V rule 43-101 to ensure that
the La Fortuna Gold Prospect meets the TSX requirements as a major transaction.
Colt and MCIO shall share the cost responsibility with regards to the final
completion of the 43-101 compliant report.



F. OTHER TERMS

  The Parties would make comprehensive representations and warranties to each
other and would provide comprehensive covenants, indemnities and other
protections for the benefit of each other. The consummation of the Transaction
by the Parties would be subject to the satisfaction of various conditions and
that all appropriate federal and state securities laws and regulations shall be
complied with by the Parties.


g.     Unwinding of Transaction.

  In the event that COLT is not trading on the TSX-V Board within twelve (12)
months from the Closing, MCIO may, at any time after twelve (12) months from the
Closing and prior to twenty-four (24) months after the Closing, terminate and
unwind the Transaction upon written notice to COLT. Upon receipt of such written
notice of termination and unwind, COLT shall promptly transfer all of MCIO’s
Interest, subject to prorating, back to COLT. MCIO shall simultaneously transfer
the COLT Shares to COLT. The COLT interest in La Fortuna transferred to MCIO
will be prorated if MCIO transfers less than 8,000,000 shares to COLT. Following
such termination, unwinding and transfers, the Parties shall have no further
obligations under the Letter or the Definitive Agreement, except for the Binding
Provision.



H. PROHIBITION OF TRANSFER OF MCIO’S INTEREST

  During the twenty-four (24) months after the Closing, COLT shall not transfer,
sell or otherwise encumber MCIO’s Interest, without MCIO’s written approval. The
Parties agree that this condition shall be nullified as and when COLT is fully
trading on the TSX-V and maintained as current in TSX required filings and
reporting.



I. DEFINITIVE AGREEMENTS

  The Parties will consult with their respective attorneys, accountants,
investment bankers and other professional advisors, as they deem necessary and
appropriate, for the purpose of negotiating and entering into a definitive
agreement setting forth the rights and obligations of the Parties with respect
to the Transaction (the “Definitive Agreement”), together with any other
necessary or appropriate agreements or instruments.



2. ACCESS

        During the period from the date this Letter is signed by the Parties
(the “Signing Date”) until the date on which either Party provides the other
Party with written notice that negotiations toward a Definitive Agreement are
terminated (the “Termination Date”), the Parties will afford each other full and
free access to their respective personnel, properties, contracts, books and
records, and all other documents and data during business hours and upon
reasonable notice.


3. EXCLUSIVE DEALINGS

        Until the later of (i) 30 days after the Signing Date or (ii) the
Termination Date:

  a. The Parties will not directly or indirectly, through any representative or
otherwise, solicit or entertain offers from, negotiate with or in any manner
encourage, discuss, accept, or consider any proposal of any other person
relating to the Transaction, whether directly or indirectly, through purchase,
merger, consolidation, or otherwise; and


  b. The Parties will immediately notify the other regarding any contact between
either Party or their respective representatives and any other person regarding
any such offer or proposal or any related inquiry.



4. CONDUCT OF BUSINESS

        During the period from the Signing Date until the earlier of the
Termination Date or the execution of a Definitive Agreement, the Parties will
operate their respective business in the ordinary course and agree to refrain
from entering into any extraordinary transactions, unless otherwise approved by
the other party, in writing, such approval shall not unreasonably withheld.


5. CONDITIONS TO CONSUMMATION

        The consummation of the Transaction shall be subject, among other
things, to:

  a. Completion of the due diligence satisfactory to each Party in its sole
discretion;


  b. Receipt of all necessary consents and approvals of governmental entities
and any other third parties;


  c. Execution and delivery of the Definitive Agreement approved by the Board of
Directors of each Party;


  d. Clearance by the TSX Securities and Exchange Commission of the Company’s
prospectus statement for use in connection with a special meeting of
stockholders relating to the Transaction, if applicable;


  e. Approval of the principal terms of the Transaction by the affirmative vote
of holders of the necessary outstanding shares of COLT Common Stock (pursuant to
the Company’s articles of incorporation, bylaws or state statute) at a duly held
special meeting of stockholders, if applicable;


  f. Approval of the principal terms of the Transaction by the affirmative vote
of holders of the necessary outstanding shares of the capital stock of MCIO
(pursuant to the Company’s articles of incorporation, bylaws or state statute)
at a duly held special meeting of stockholders, if applicable;


  g. Compliance with all other applicable laws and regulations, including blue
sky laws, and the absence of a “stop order” or an injunction seeking to prevent
the Transaction;


  h. Absence of any material adverse change in the business, financial
condition, assets, prospects or operations of either Party since the effective
date of the Definitive Agreement (or other such date(s) as the Parties may
agree).


  i. Colt will re-acquire listing on the TSX-V exchange and resume trading.



6. CONFIDENTIALITY

        Except as and to the extent required by law, the Parties will not
disclose or use, and will direct its representatives not to disclose or use to
the detriment of the other Party, any Confidential Information (as defined
below) furnished, or to be furnished, by either Party or their respective
representatives at any time or in any manner other than in connection with its
evaluation of the Transaction proposed in this Letter. For purposes of this
Paragraph, “Confidential Information” means any information about the Parties
stamped “confidential” or identified in writing as such to the other Party
promptly following its disclosure, unless (i) such information is already known
to the Party or its representatives or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of the Party or its representatives, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required for the consummation of the Transaction, or (c) the furnishing
or use of such information is required by or necessary or appropriate in
connection with legal proceedings. Upon the written request of the Party, the
other Party will promptly return to the Party or destroy any Confidential
Information in its possession and certify in writing to the Party that it has
done so.


7. DISCLOSURE

        Except as and to the extent required by law, without the prior written
consent of the other Party, neither Party will, and each will direct its
representatives not to make, directly or indirectly, any public comment,
statement, or communication with respect to, or otherwise to disclose or to
permit the disclosure of the existence of discussions regarding, a possible
transaction between the Parties or any of the terms, conditions, or other
aspects of the transaction proposed in this Letter. If a Party is required by
law to make any such disclosure, it must first provide to the other Party the
content of the proposed disclosure, the reasons that such disclosure is required
by law and the time and place that the disclosure will be made.


8. COSTS

        The Parties will be responsible for and bear all of its own costs and
expenses (including any broker’s or finder’s fees and the expenses of its
representatives) incurred at any time in connection with pursuing or
consummating the Transaction.


9. CONSENTS

        During the period from the Signing Date until the earlier of the
Termination Date or the execution of a Definitive Agreement, the Parties will
cooperate with each other and proceed, as promptly as is reasonably practical,
to obtain all consents of third parties necessary in order to consummate the
Transaction.


10. ENTIRE AGREEMENT

        The Binding Provisions constitute the entire agreement between the
parties, and supersede all prior oral or written agreements, understandings,
representations and warranties, and courses of conduct and dealing between the
parties on the subject matter hereof. Except as otherwise provided herein, the
Binding Provisions may be amended or modified only by a written document
executed by all of the parties.


11. GOVERNING LAW

        The Binding Provisions will be governed by and construed under the laws
of the Province of Alberta without regard to conflicts of laws principles.


12. JURISDICTION: SERVICE OF PROCESS

        Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Letter may be brought against any of the
parties in the courts of the Province of Alberta, City of Calgary, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.


13. TERMINATION

        The Binding Provisions will automatically terminate on June 30, 2005 and
may be terminated earlier upon written notice by either party to the other party
unilaterally, for any reason or no reason, with or without cause, at any time;
provided, however, that the termination of the Binding Provisions will not
affect the liability of a party for breach of any of the Binding Provisions
prior to the termination. Upon termination of the Binding Provisions, the
parties will have no further obligations hereunder, except as stated in
Paragraphs 5, 6, 7, 8, 10, 11, 12, 13, 14 and 15 of this Letter, which will
survive any such termination.


14. COUNTERPARTS

        This Letter may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Letter and all of which, when
taken together, will be deemed to constitute one and the same agreement.


15. NO LIABILITY

        Paragraph 1 and its subparagraphs of this Letter do not constitute and
will not give rise to any legally binding obligation on the part of either
Party. Moreover, except as expressly provided in the Binding Provisions (or as
expressly provided in any binding written agreement that the Parties may enter
into in the future), no past or future action, course of conduct, or failure to
act relating to the Transaction, or relating to the negotiation of the terms of
the Transaction or any Definitive Agreement, will give rise to or serve as a
basis for any obligation or other liability on the part of the Parties.
Notwithstanding the foregoing, the Sellers and the Company agree to enter into a
Definitive Agreement embodying the terms set forth in this letter if so
requested by the Buyer within six months after the date hereof.

        If you are in agreement with the foregoing, please sign and return one
copy of this Letter, which thereupon will constitute our agreement with respect
to its subject matter.

Very truly yours,

Colt Capital Corp.

/s/ G. Ben J. Dickson

Per:
Mr. G. Ben J. Dickson Its: President

Duly executed and agreed as to the Binding Provisions on March 1, 2005.


MINECORE INTERNATIONAL, INC.:

/s/ D. L. (Dan) Forigo

Mr.     D. L. (Dan) Forigo, Its: President